DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 7-14, 17, 21 and 23-37 (completely); 3, 15, 16, 18-20 and 22 (partially) in the reply filed on 16 November 2020 is acknowledged.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
The drawings are objected to because Figures 2, 3A, 3B, 4A, 4B, 6B, 8A, 8B and 8C include color, but no petition under 37 C.F.R. § 1.84(a)(2) has been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the protein precipitation reagent" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the filter" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 12, 13, 17, 21, 23-25, 30, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, and further in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang”.

As per claim 1, Tsai disclose a method of measuring a concentration of an analyte or total protein in a sample, the method comprising: 
obtain a processed sample (Tsai, ¶0035, Specimen test strip 200 includes a reaction area 202 to receive a specimen sample. Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample and produce one or more color parameters that are proportional to the value of a characteristic of the analyte in the specimen sample); 
focusing a camera comprising an aperture at the processed sample (Tsai, ¶0039, Using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 … Imaging device 208 may be a camera); 
opening the aperture for a period of time sufficient to collect a predetermined amount of light from the sample (Tsai, ¶0088; Tsai, ¶0039, Using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 … Imaging device 208 may be a camera); 
measuring the period of time (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure); and 
correlating the period of time with the concentration of the analyte or the total protein in the sample (Tsai, ¶0007, correlating the color intensity change and the time difference to a value of the characteristic of the analyte; Tsai, ¶0043, correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood); Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations [exposure time is correlated to concentration amount]). 
Tsai discloses adding the sample to a colorimetric reagent test strip (Tsai, ¶0035, Specimen test strip 200 includes a reaction area 202 to receive a specimen sample. Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample … The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes; Tsai, ¶0073, To detect different ranges of values of the analyte characteristic, reaction areas 1302 have different concentrations of one or more of the reagents. Alternatively reaction areas 1302 have different reagents), but does not explicitly disclose the following limitations as further recited however Wang discloses 
contacting the sample with a colorimetric reagent to obtain a processed sample (Wang, page 3412, Introduction, we demonstrated a non-invasive detection strategy that combines microchip ELISA and cell phone/CCD camera based colorimetric measurement to detect HE4 in urine; Wang, page 3412, Materials and Methods, For microchip ELISA, samples and reagents were manually pipetted into the microchannel and incubation of samples and reagents …  were involved … The optical color development was rapidly imaged using a cell phone camera or a portable lensless CCD; Wang, page 3413, Quantitative image processing, Based on the obtained cell phone images from the standards, the mobile application calculated the parameters of the standard curve and reported the concentrations of tested samples; Wang, page 3416, Discussion, using a cell phone to facilitate microchip ELISA based non-invasive detection of HE4 in urine. We developed a colorimetric detection coupled with a cell phone/CCD for microchip ELISA readout, and a mobile application that measures the color intensity and reports the analyte concentration on a cell phone screen).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to add the reagent to the sample as taught by Wang in the system of Tsai as an alternate means of generating the sample / reagent reaction (Wang, page 3412, Materials and Methods). 

As per claim 7, Tsai and Wang disclose the method of claim 1, wherein the analyte is selected from calcium ion, potassium ion, chloride ion, sodium ion, glucose, lactate, creatinine, creatine, urea, uric acid, ethanol, albumin, alkaline phosphatase, cholesterol, pyruvate, β-hydroxybutyrate, alanine aminotrasferase, aspartate aminotransferase, and cetylcholinesterase (Tsai, ¶0043, correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood)). 

As per claim 8, Tsai and Wang disclose the method of claim 1, wherein the analyte is creatinine, glucose, albumin, or alkaline phosphatase (Tsai, ¶0043, correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood)). 

As per claim 9, Tsai and Wang disclose the method of claim 1, wherein the colorimetric reagent is 2,4,6-trinitrophenol and a base; or the colorimetric reagent is methyl 3,5-dinitrobenzoate, 3,5-dinitrobenzoic acid, or 3,5-dinitrobenzoylchloride, and a base or a basic buffer; or the colorimetric reagent comprises 3,5-dinitrobenzoylchloride; or the colorimetric reagent is a reagent system comprising cupric ions, a hydroperoxide, and an oxidizable dye (Tsai, ¶0035, The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes.  For example, reagents for testing glucose in blood may include glucose oxidase, heteropoly acid, and tetradecyl ammonium nitrate; Wang, page 3412, Materials and methods, a horseradish peroxidase (HRP) conjugated secondary antibody against HE4 was added, forming a sandwich immuno-complex. Upon addition of a substrate, tetramethylbenzidine (TMB), HRP catalyzed the substrate, and initiated a blue color development). 

As per claim 10, Tsai and Wang disclose the method of claim 1, wherein the colorimetric reagent is one or more of glucose oxidase, hexokinase, alkaline copper tartarate, alkaline ferricyanide, and horseradish peroxidase (Tsai, 0035, The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes.  For example, reagents for testing glucose in blood may include glucose oxidase, heteropoly acid, and tetradecyl ammonium nitrate; Wang, page 3412, Materials and methods, a horseradish peroxidase (HRP) conjugated secondary antibody against HE4 was added, forming a sandwich immuno-complex. Upon addition of a substrate, tetramethylbenzidine (TMB), HRP catalyzed the substrate, and initiated a blue color development). 

As per claim 12, Tsai and Wang disclose the method of claim 1, wherein the colorimetric reagent is a reagent system comprising 5-bromo-4-chloro-3-indolyl phosphate (BCIP) and nitro blue tetrazolium (NBT) (Tsai, 0035, The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes ; Tsai, ¶0073, To detect different ranges of values of the analyte characteristic, reaction areas 1302 have different concentrations of one or more of the reagents. Alternatively reaction areas 1302 have different reagents). 

As per claim 13, Tsai and Wang disclose the method of claim 1, wherein the colorimetric reagent comprises pyrocatechol violet, benzethonium chloride, and pyrogallol red (Tsai, 0035, The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes; Tsai, ¶0073, To detect different ranges of values of the analyte characteristic, reaction areas 1302 have different concentrations of one or more of the reagents. Alternatively reaction areas 1302 have different reagents) 

As per claim 17, Tsai and Wang disclose the method of claim 1, wherein the sample is a urine sample (Tsai, ¶0098, The test strips, systems and methods disclosed herein may be used to test for the presence and/or concentration of certain analytes, such as but not limited to glucose, cholesterol, uric acid, troponin I, ketone, protein, nitrite and leukocyte. Various fluids may be tested, such as but not limited to blood, interstitial fluid, urine, saliva, and other bodily fluids; Wang, page 3412, Introduction, we demonstrated a non-invasive detection strategy that combines microchip ELISA and cell phone/CCD camera based colorimetric measurement to detect HE4 in urine). 

As per claim 21, Tsai and Wang disclose the method of claim 1, further comprising displaying the image of the processed sample on a user interface (Tsai, Figure 2; Tsai, Figure 18; Tsai, Figure 19; Wang, page 3416, Discussion, using a cell phone to facilitate microchip ELISA based non-invasive detection of HE4 in urine. We developed a colorimetric detection coupled with a cell phone/CCD for microchip ELISA readout, and a mobile application that measures the color intensity and reports the analyte concentration on a cell phone screen). 

As per claim 23, Tsai and Wang disclose the method of claim 1, wherein the predetermined amount of light may be obtained by independently performing one, two, or three empirical experiments using a standard sample having a known concentration of the analyte or the total protein (Tsai, ¶0088, FIG. 19 shows images 1902, 1904, and 1906 of specimen test strip 1300 at low, mid, and high flash strengths … image 1902 is under a low illumination strength to enhance the details of one or more reaction areas for detecting lower concentrations … image 1906 is under a high illumination strength to enhance the details of one or more reaction areas for detecting higher concentrations … With a mid-illumination strength, image 1904 enhance the details of one or more reaction areas for detecting mid concentrations). 

As per claim 24, Tsai and Wang disclose the method of claim 1, wherein the predetermined amount of light is constant (Tsai, ¶0088; Tsai, ¶0036, color calibration area 204 is used to determine the color of reaction area 202 under different lighting conditions). 

As per claim 25, Tsai and Wang disclose the method of claim 1, wherein the predetermined amount of light is selected by a user of the camera (Tsai, ¶0088, FIG. 19 shows images 1902, 1904, and 1906 of specimen test strip 1300 at low, mid, and high flash strengths … image 1902 is under a low illumination strength to enhance the details of one or more reaction areas for detecting lower concentrations … image 1906 is under a high illumination strength to enhance the details of one or more reaction areas for detecting higher concentrations … With a mid-illumination strength, image 1904 enhance the details of one or more reaction areas for detecting mid concentrations). 

As per claim 30, Tsai and Wang disclose the method of claim 1, wherein the camera comprises a sensor, and wherein opening the aperture for a period of time sufficient to collect a predetermined amount of light from the sample comprises: opening the aperture; detecting by the sensor an amount of light collected by the camera (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds exposure times; Tsai, ¶0088); determining whether the amount of light collected by the camera is substantially equivalent to the predetermined amount of light (Tsai, ¶0086; Tsai, ¶0088); and closing the aperture after determining that the predetermined amount of light has been collected by the camera (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations). 

As per claim 31, Tsai and Wang disclose the method of claim 1, wherein the camera comprises a sensor, and wherein opening the aperture for a period of time sufficient to collect a predetermined amount of light from the sample comprises: opening the aperture for a period of time to collect an amount of light from the processed sample (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively; Tsai, ¶0088); closing the aperture; measuring the amount of light collected from the processed sample by the sensor; determining whether the amount of light collected from the processed sample is substantially equivalent to the predetermined amount of light (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively; Tsai, ¶0088); opening the aperture for a second period of time if the amount of light received from the sample is not substantially equivalent to the predetermined amount of light, wherein the second period of time is different than the first period of time; and correlating the second period of time that the aperture is open with the predetermined amount of light to obtain the concentration of the analyte or total protein in the sample (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations). 

As per claim 37, Tsai and Wang disclose the method of claim 1, further comprising making a health determination based on at least the concentration of the analyte, total protein, or a combination thereof in the sample (Wang, Abstract, we report a simple and inexpensive microchip ELISA-based detection module that employs a portable detection system, i.e., a cell phone/charge-coupled device (CCD) to quantify an ovarian cancer biomarker, HE4, in urine).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang” as applied to claim 1 above, and further in view of Morais, Camilo LM, et al. "Determination of serum protein content using cell phone image analysis." Analytical Methods 8.34 (2016): 6458-6462, hereinafter, “Morais”.

As per claim 11, Tsai and Wang disclose the method of claim 1, and (Tsai, 0035, The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes; Tsai, ¶0073, To detect different ranges of values of the analyte characteristic, reaction areas 1302 have different concentrations of one or more of the reagents. Alternatively reaction areas 1302 have different reagent) but do not explicitly disclose the following limitation as further recited however Morais discloses 
wherein the colorimetric reagent is bromocresol green (Morais, page 6459, Materials and methods, The colorimetric reaction for the determination of albumin was based on the BCG reaction. For this reaction, 1.0 mL of color reagent (citrate buffer 60 mmol L-1 pH 3.8, bromocresol green 300 mmol L-1, and Brij® 35 ≥ 6.0 mmol L-1) reacted with 10 mL of the target-sample). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the reagents as taught by Morais in the system of Tsai and Wang in order to provide for analyte specific reagents (Tsai, ¶0035).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang” as applied to claim 1 above, and further in view of Alzweiri, Muhammed, et al. "Comparison of different water-miscible solvents for the preparation of plasma and urine samples in metabolic profiling studies." Talanta 74.4 (2008): 1060-1065, hereinafter, “Alzweiri”.

As per claim 14, Tsai and Wang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Alzweiri discloses wherein the protein precipitation reagent is one or more water-miscible solvents (such as alcohol, e.g., isopropanol, methanol, or ethanol, ketone, e.g., acetone, methyl ethyl ketone, methyl isobutyl ketone, or cyclohexanone, tetrahydrofuran); or the protein precipitation reagent is a salt (such as ammonium sulfate or salts comprising polyvalent metallic ions); or the protein precipitation reagent is trichloroacetic acid, or trichloroacetic acid and acetone; or the protein precipitation reagent is a polymer (e.g., a non-ionic hydrophilic polymer, such as polyethylene glycols and dextrans) (Alzweiri, page 1061, Section 2.3 Sample preparation, Plasma (0.3 ml) was vortexed in a 1.5 ml eppendorf tube with the same volume as one of the water-miscible solvents).
It would have been obvious to one skilled in the art before the effective filing date of the claimed to include the reagents as taught by Alzweiri in the system of Tsai and Wang in order to provide for analyte or protein specific reagents (Tsai, ¶0035). 

Claims 26-29, 32, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang” as applied to claims 1 and 25 above, and further in view of Cmiel, Vratislav, et al. "Smartphone based point-of-care detector of urine albumin." Optical Diagnostics and Sensing XVI: Toward Point-of-Care Diagnostics. Vol. 9715. International Society for Optics and Photonics, 2016, hereinafter, “Cmiel”.

As per claim 26, Tsai and Wang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Cmiel discloses wherein the camera comprises a filter (Cmiel, page 1, Abstract, optical adapter for iPhone with in-built optical filters and a sample slot. The adapter exploits smart-phone flash to generate excitation light and camera to measure the level of emitted light; Cmiel, page 4, Figure 3, Optical filters set located in a filter holder in front of the iPhone 6 LED). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the optical filters as taught by Cmiel in the system of Tsai and Wang in order to enable the filtering of the desired wavelengths while filtering out undesired wavelengths (Cmiel, page 2, Section 2.1 Hardware design).

As per claim 27, Tsai and Wang disclose the method of claim 25, but do not explicitly disclose the following limitations as further recited however Cmiel discloses wherein the filter is configured to pass wavelengths corresponding to a wavelength range of the color resulting from the reaction between the colorimetric reagent and the sample (Cmiel, page 2, Section 2.1 Hardware design, The LED power was measured by Thorlabs digital handheld optical power meter PM100D and its integration probe on 590 nm - the wavelength connected with AB 580 excitation maximum ... Comparison of the iPhone flash spectrum with conventional white light LED spectrum is shown in Fig. 1. The most spectral power is concentrated in orange/red spectral area where the Albumin Blue 580 absorption spectrum is also situated … effective excitation in our prepared solutions is in interval about 580-595 nm and measurement should be done in red area of the spectrum (>600 nm). The graph helped to design an effective set of filters; Cmiel, page 2, Figure 1; Cmiel, page 3, Figure 2). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the optical filters as taught by Cmiel in the system of Tsai and Wang in order to enable the filtering of the desired wavelengths while filtering out undesired wavelengths (Cmiel, page 2, Section 2.1 Hardware design).

As per claim 28, Tsai and Wang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Cmiel discloses wherein the camera comprises an automatic exposure function, and wherein measuring the period of time that the aperture is open comprises determining the period of time using the automatic exposure function (Cmiel, page 7, Figure 9, Settings, Auto Focus, Auto exposure, Exposure, shutter speed). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsai and Wang to use the automatic or manual camera exposure settings as taught by Cmiel in the system of Tsai and Wang in order to enable the realization of repeatable measurement set-up without requiring calibration during experiments (Cmiel, page 2, Section 2.1 Hardware design).

As per claim 29, Tsai, Wang and Cmiel disclose the method of claim 28, wherein the determination is made based on at least one of the aperture size and the predetermined amount of light (Cmiel, page 2, Section 2.1 Hardware design, iPhone 6 is equipped with 8-megapixel camera with 1.5μm pixels, ƒ/2.2 aperture, enabling full exposure control. Full exposure control is a very important and necessary feature that enables realization of repeatable measurement set-up without need of any calibration process during experiments. iPhone flash is represented as “True Tone flash” because of its very close positioned LEDs with different spectral characteristics and wide radiation angle; Cmiel, 7, Figure 9, Settings). 

As per claim 32, Tsai and Wang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Cmiel discloses wherein the camera comprises an automatic exposure function, and wherein measuring the size of the aperture comprises determining the size of the aperture using the automatic exposure function (Cmiel, page 2, Section 2.1 Hardware design, iPhone 6 is equipped with 8-megapixel camera with 1.5μm pixels, ƒ/2.2 aperture, enabling full exposure control; Cmiel, page7, Figure 9, Settings, Auto Focus, Auto exposure, Manual exposure, and Manual shutter speed). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tsai and Wang to use the automatic or manual camera exposure settings as taught by Cmiel in the system of Tsai and Wang in order to enable the realization of repeatable measurement set-up without requiring calibration during experiments (Cmiel, page 2, Section 2.1 Hardware design).

As per claim 33, Tsai, Wang and Cmiel disclose the method of claim 32, wherein the determination is made based on at least one of the period of time and the predetermined amount of light (Tsai, ¶0086; Tsai, ¶0088; Cmiel, page 7, Figure 9, Settings, Auto Focus, Auto exposure, Manual exposure, and Manual shutter speed – settings can be set to use automatic mode or can be set manually). 

As per claim 35, Tsai and Wang disclose the method of claim 1 and (Tsai, ¶0098, The test strips, systems and methods disclosed herein may be used to test for the presence and/or concentration of certain analytes, such as but not limited to glucose, cholesterol, uric acid, troponin I, ketone, protein, nitrite and leukocyte. Various fluids may be tested, such as but not limited to blood, interstitial fluid, urine, saliva, and other bodily fluids), but do not explicitly disclose the following limitations as further recited however Cmiel discloses wherein the analyte is creatinine (Cmiel, page 1, Introduction, the concentration of albumin in the urine may also vary and so both albumin and creatinine measuring in a random urine sample or overnight following an albumin-to-creatinine ratio (ACR) calculation is often used). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the analytes as taught by Cmiel in the system of Tsai and Wang in order to test for the presence and/or concentration of certain analytes (Tsai, ¶0098).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang” as applied to claim 1 above, and further in view of Miura, Kenji. "Imaging and detection technologies for image analysis in electrophoresis." Electrophoresis 22.5 (2001): 801-813, hereinafter, “Miura”.

As per claim 34, Tsai and Wang disclose the method of claim 1, wherein the camera comprises a sensor, and wherein opening the aperture for a period of time comprises: opening the aperture to collect an amount of light from the sample, wherein the aperture comprises a first aperture size; closing the aperture; measuring the amount of light collected from the processed sample by the sensor (Tsai, ¶0086; Tsai, ¶0088); determining whether the amount of light collected from the sample is substantially equivalent to the predetermined amount of light (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations); 
opening the aperture for a second period of time if the amount of light received from the sample is not substantially equivalent to the predetermined amount of light (Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations); 
and correlating the second aperture size of the aperture with the predetermined amount of light to obtain the concentration of the analyte or total protein in the sample (Tsai, ¶0086; Tsai, ¶0088).
Tsai and Wang do not explicitly disclose the following limitations as further recited however Miura discloses 
wherein the aperture has a second aperture size, wherein the second aperture size is different than the first aperture size (Miura, pages 808-809, Section 2.9, The first step of enhancing the signal strength on the camera system side is to choose a bright lens. Brightness of a lens is represented by the f-number which is an equation of focusing length and the diameter of the lens. Smaller f-number means the brighter obtained image. The brightest lens for the camera had been Nikon lens, f = 1.2. The lens mount is a Nikon mount, so it was necessary to use an F-C adapter to put this lens on a C-mount camera. As for C-mount lens, it was a Schneider lens with f = 0.95 ... the really bright lens for chemiluminescent use must be specially designed, such as the one for LAS-1000plus camera. It uses the brightest f = 0.85 lens newly designed for LAS-1000plus camera). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select different aperture sizes as taught by Miura in the system of Tsai and Wang in order to lower the noise while enhancing the signal strength by selecting a brighter lens (Miura, page 808, Section 2.9).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang”, in view of Cmiel, Vratislav, et al. "Smartphone based point-of-care detector of urine albumin." Optical Diagnostics and Sensing XVI: Toward Point-of-Care Diagnostics. Vol. 9715. International Society for Optics and Photonics, 2016, hereinafter, “Cmiel” as applied to claim 35 above, and further in view of Velikova, Marina, et al. "Smartphone‐based analysis of biochemical tests for health monitoring support at home." Healthcare technology letters 1.3 (2014): 92-97, hereinafter, “Velikova”.

As per claim 36, Tsai, Wang and Cmiel disclose the method of claim 35, but do not explicitly disclose the following limitation as further recited however Velikova discloses further comprising determining a protein:creatinine ratio of the sample based on at least the concentration of creatinine in the sample and the concentration of total protein in the sample (Velikova, page 95, Section 4. Results and discussion, To evaluate the precision, for each ground-truth concentration we performed 15 sample tests with the StripTest analyser during the period of 5 days (three samples per day). Both accuracy (reflected in the bias) and precision (reflected in the CV) for each solution – albumin (protein) and creatinine – as well as for the protein-creatinine ratio (PCR) are shown in Table 3). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the protein – creatinine ratio as taught by Velikova in the system of Tsai and Wang in order to provide an alternate means to detect kidney damage (Velikova, Abstract).

Claims 3, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang”, and further in view of Morais, Camilo LM, et al. "Determination of serum protein content using cell phone image analysis." Analytical Methods 8.34 (2016): 6458-6462, hereinafter, “Morais”.

As per claim 3, Tsai disclose a method of measuring a concentration of an analyte in a sample, the method comprising: 
obtain a processed sample (Tsai, ¶0035, Specimen test strip 200 includes a reaction area 202 to receive a specimen sample. Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample and produce one or more color parameters that are proportional to the value of a characteristic of the analyte in the specimen sample); 
determining the concentration of the analyte in the processed sample by focusing a camera comprising an aperture at the processed sample (Tsai, ¶0039, Using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 … Imaging device 208 may be a camera; Tsai, ¶0043, correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood)); 
opening the aperture for a period of time sufficient to collect a predetermined amount of light from the processed sample (Tsai, ¶0039, Using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 … Imaging device 208 may be a camera; Tsai, ¶0088); 
measuring the period of time(Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure) and
correlating the period of time with the concentration of the analyte in the sample (Tsai, ¶0007, correlating the color intensity change and the time difference to a value of the characteristic of the analyte; Tsai, ¶0043, correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood); Tsai, ¶0086, FIG. 18 shows images 1802, 1804, and 1806 of specimen test strip 1300 at 1/60, 1/30, and 1/15 seconds, respectively, in one or more examples of the present disclosure … image 1802 is under-exposed to enhance the details of one or more reaction areas for detecting higher concentrations … image 1806 is over-exposed to enhance the details of one or more reaction areas for detecting lower concentrations … image 1804 enhance the details of one or more reaction areas for detecting mid concentrations). 
Tsai discloses adding the sample to a colorimetric reagent test strip (Tsai, ¶0035, Specimen test strip 200 includes a reaction area 202 to receive a specimen sample. Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample … The reagents may be analyte specific and may include one or more enzymes, one or more antibodies, and/or one or more dyes; Tsai, ¶0073, To detect different ranges of values of the analyte characteristic, reaction areas 1302 have different concentrations of one or more of the reagents. Alternatively reaction areas 1302 have different reagents), but does not explicitly disclose the following limitations as further recited however Wang discloses 
contacting the sample with a colorimetric reagent to obtain a processed sample (Wang, page 3412, Introduction, we demonstrated a non-invasive detection strategy that combines microchip ELISA and cell phone/CCD camera based colorimetric measurement to detect HE4 in urine; Wang, page 3412, Materials and Methods, For microchip ELISA, samples and reagents were manually pipetted into the microchannel and incubation of samples and reagents …  were involved … The optical color development was rapidly imaged using a cell phone camera or a portable lensless CCD; Wang, page 3413, Quantitative image processing, Based on the obtained cell phone images from the standards, the mobile application calculated the parameters of the standard curve and reported the concentrations of tested samples; Wang, page 3416, Discussion, using a cell phone to facilitate microchip ELISA based non-invasive detection of HE4 in urine. We developed a colorimetric detection coupled with a cell phone/CCD for microchip ELISA readout, and a mobile application that measures the color intensity and reports the analyte concentration on a cell phone screen).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to add the reagent to the sample as taught by Wang in the system of Tsai as an alternate means of generating the sample / reagent reaction (Wang, page 3412, Materials and Methods).
Tsai and Wang do not explicitly disclose the following limitation as further recited however Morais
contacting the sample with a protein precipitation reagent to obtain a processed sample comprising a protein precipitate (Morais, page 6459, Materials and methods, The colorimetric reaction for the determination of albumin was based on the BCG reaction. For this reaction, 1.0 mL of color reagent (citrate buffer 60 mmol L-1 pH 3.8, bromocresol green 300 mmol L-1, and Brij® 35 ≥ 6.0 mmol L-1) reacted with 10 mL of the target-sample … For total proteins, the colorimetric method was based on the Biuret reaction, in which 1.0 mL of the color reagent (sodium hydroxide 600 mmol L-1 and copper sulfate 12 mmol L-1) reacted with 20 mL of target-sample for 10 minutes); 
determining the concentration of total protein by generating an image of the processed sample by a camera (Morais, page 6459, Image acquisition, The images of the ELISA microplate were acquired by using a cell phone Samsung Galaxy Y 2.0 megapixel camera. The pictures were taken from a distance of 15 cm from the camera to the top of the microplate above a white surface by using 2x zoom, with the device held in static position … The regions of interest (ROIs) used to perform the computational analysis were acquired from the center of each microwell on the ELISA microplate as a square region of 10 x 10 pixels); 
measuring a number of pixels that correlates to the protein precipitate in the image (Morais, page 6459, Image acquisition, The regions of interest (ROIs) used to perform the computational analysis were acquired from the center of each microwell on the ELISA microplate as a square region of 10 x 10 pixels); and 
correlating the number of pixels with a standard curve to obtain the concentration of total protein in the sample (Morais, page 6459, Computational analysis, cell phone images were processed using MATLAB® … the values for each sample were concatenated into a row vector representing the color information for each sample … divided into calibration and prediction … where ycal is the concentration vector the calibration set … the estimated concentration for the prediction set was calculated according to eqn (5);Morais, page 6460, Figure 2a, Figure 2b, Measured concentration; Morais, page 6461, Multivariate analysis: MLR). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to calculate the total protein in a sample using the RGB-HSV image system acquired from a cell phone camera as taught by Morais in the system of Tsai and Wang in order to provide an alternate means to quantify total protein in a sample (Morais, Abstract). 

As per claim 18, Tsai, Wang and Morais disclose the method of claim 3, further comprising generating an image of the processed sample using the predetermined amount of light collected from the processed sample (Morais, page 6459, Image acquisition, This procedure was performed under ambient lighting and immediately after the reaction content was transferred to the microplate; Morais, page 6460, Figure 2c and Figure 2d; Tsai, Figures 2, 18 and 19). 

As per claim 19, Tsai, Wang and Morais disclose the method of claim 18, wherein the processed sample is imaged from a slide comprising the processed sample (Morais, Abstract, These methods were adapted to a microscale analysis by using an ELISA 96-microwell plate of 250 mL as a reaction container; Tsai, Figure 21). 

As per claim 20, Tsai, Wang and Morais disclose the method of claim 18, wherein the image is a black and white image (Tsai, ¶0036, may be a gray card of known reflectance; Morai, page 6458, Introduction, Digital images are basically based on three color systems: RGB (R – red, G – green and B – blue), HSV (H – hue, S – saturation and V – value) and grayscale).

As per claim 22, Tsai, Wang and Morais disclose the method of claim 3, wherein the predetermined amount of light is sufficient to measure an amount of the protein precipitate from an image of the processed sample (Morais, page 6459, Image acquisition, This procedure was performed under ambient lighting and immediately after the reaction content was transferred to the microplate; Morais, page 6460, Figure 2c and Figure 2d; Tsai, Figures 2, 18 and 19).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. Publication No. 2013/0267032, hereinafter, “Tsai”, in view of Wang, ShuQi, et al. "Integration of cell phone imaging with microchip ELISA to detect ovarian cancer HE4 biomarker in urine at the point-of-care." Lab on a Chip 11.20 (2011): 3411-3418, hereinafter, “Wang”, in view of Morais, Camilo LM, et al. "Determination of serum protein content using cell phone image analysis." Analytical Methods 8.34 (2016): 6458-6462, hereinafter, “Morais” as applied to claim 3 above, and further in view of Numa et al., U.S. Patent No. 5,726,062, hereinafter, “Numa”.

As per claim 15, Tsai, Wang and Morais disclose the method of claim 3, but do not explicitly disclose the following limitation as further recited however Numa discloses wherein the protein precipitation reagent is an aqueous surfactant (Numa, column 5, lines 11, Cationic surface active agent: Benzalconium chloride). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the reagents as taught by Numa in the system of Tsai, Wang and Morais in order to provide a means to detect protein present in a sample (Numa, Abstract).

As per claim 16, Tsai, Wang and Morais and Numa disclose the method of claim 15, wherein the aqueous surfactant is benzalkonium chloride or benzethonium chloride (Numa, column 5, lines 11, Cationic surface active agent: Benzalconium chloride). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668               
/VU LE/Supervisory Patent Examiner, Art Unit 2668